ELDRIDGE, Judge.
We issued a writ of certiorari in this tort case primarily to decide the issue of whether a landlord of an apartment complex owes a duty to social guests of a tenant who, while in the tenant’s apartment, are injured or killed by a highly dangerous pit bull dog kept by the tenant, when the landlord knew of the dog’s presence and was aware of the dog’s dangerousness, when the presence of the dog was in violation of the lease, and where the landlord could have taken steps to abate the danger.
I.
Shelly Morton leased apartment A-l in an apartment building located at 6012 Amberwood Road, Baltimore, Maryland, from October 9, 1993, through October 31, 1994. The apartment building was managed by the defendant Monocle Management, Ltd. and owned by the defendant Amberwood Associates Limited Partnership, Inc. The lease Morton signed contained the following provisions:
“The Landlord agrees to lease to the Applieant(s) the above specified apartment so long as Applicant(s) qualify for tenancy under the criteria established by the owners of the apartment project.
“HOUSE RULES
“The resident agrees to comply with the following rules and regulations which shall be deemed to be part of the lease. Breach of these rules and regulations shall be deemed to be a default of the lease.
* * * *
“18. Not to have any pets on the premises.”
It is undisputed that Morton kept her boyfriend’s dog, a pit bull named Rampage, in her apartment. Sometimes she kept *549the dog chained outside, on the grounds of the apartment complex. The dog was not normally aggressive toward persons when Morton was present, but, when she was absent, Rampage would attempt to attack people in his vicinity. In the trial court below, several employees of the defendants testified about dangerous encounters involving the dog, that the dog was “vicious,” and that the incidents involving the dog were reported to the defendants’ resident manager or the manager on duty.
William Wenger, a maintenance supervisor employed by the defendants, testified that on two occasions he was unable to complete service calls in Morton’s apartment because of the dog, that “it was a vicious dog,” that on both occasions he immediately reported the incidents to the manager of the apartment complex, and that on both occasions he wrote the reason for his failure to complete the service calls on the service ticket. Wenger also testified that porters were unable to pick up trash behind the apartment building when Rampage was chained behind the building because “[t]he dog came after them.” One of the porters, Ray Hall, corroborated Wenger’s testimony and stated that he reported the matter to the resident manager of the apartment complex.
David Jones, a maintenance technician employed by the defendants, testified that in the fall or early winter of 1993-1994, when he was attempting to perform maintenance duties in Morton’s apartment, he was unable to do so because the dog “jumped at me ... and, you know, lunged at me.” Jones stated that he reported the incident to the manager on duty at the time.
Another maintenance technician employed by the defendants, Phillip Monroe, testified about several incidents when he observed Rampage exhibiting aggressive behavior, both in Morton’s apartment and when the dog was chained outside. Monroe stated that he promptly reported each incident to the manager. Included were incidents when Rampage “jumped at me ... like he wanted to get to me” and when Monroe had to “jump a fence to get away from the dog.” Monroe also *550testified about seeing an incident when Rampage was chained outside and a boy
“was coming down the walkway and ... the thing snapped and the boy ran and he jumped the other fence at the end of the west side of the back and tried to get up to the second floor of the balcony. The dog was on him.”
Monroe stated that he immediately ran to the office and told the manager that the “pit bull was after a guy in the back.” Monroe further testified that the dog would regularly growl at children in the area. According to Monroe, the various incidents he testified about occurred over a two month period.1
On February 9, 1994, Shanita Matthews and her 16-month-old son Tevin Williams visited Morton and Morton’s 5-year-old son Darnell at Morton’s apartment. The children were playing together in the living room, and the adults were seated at the dining room table putting together a puzzle when Morton was called away from the apartment. Shortly after Morton left the apartment, Rampage attacked Tevin. Rampage grabbed Tevin by the neck and was shaking him back and forth. Matthews was unable to free Tevin from Rampage’s jaws. Matthews then called 911 and yelled for Morton to assist her.
Morton reentered the apartment and was also unable to free Tevin. She grabbed a knife, and, while Matthews held Tevin in her arms, Morton repeatedly stabbed Rampage causing the animal temporarily to release Tevin. Rampage continued to bite Tevin, however, until Morton finally was able to put the dog out of the apartment through the back door. By this time the ambulance had arrived, and Morton took Tevin from Matthews and ran with him to the ambulance.
Matthews then tried to exit the house through the front door, but Rampage had run to the front door of the apartment. According to Matthews, “I had to hold the door tight *551so he wouldn’t get in and get me or ... Darnell.” Morton then returned to the apartment, and Matthews was able to leave the apartment and join Tevin in the ambulance. Approximately one hour after arriving at the hospital, Tevin died from his injuries.
In September 1994, the present action was filed in the Circuit Court for Baltimore City against Amberwood and Monocle. Count I of the complaint was a wrongful death action pursuant to Maryland Code (1974, 1995 Repl.Vol., 1997 Supp.), § 3-904(a) of the Courts and Judicial Proceedings Article, on behalf of Matthews and Andre T. Williams, Tevin’s father. Count II was a survival action, pursuant to Code (1974, 1991 Repl.Vol., 1997 Supp.), § 7-401(x) of the Estates and Trusts Article, by Matthews as personal representative of Tevin’s estate. Count III was brought by Matthews, individually, and alleged that she suffered shock, fright, alarm, anxiety, emotional distress, and physical and psychological pain and suffering as a result of Amberwood’s and Monocle’s negligence. The final count requested relief for the defendants’ “reckless infliction of emotional distress” upon Matthews.
The defendants’ answer, filed in October 1994, generally denied all of the plaintiffs’ allegations and asserted that Matthews failed to state a claim for which relief could be granted. In late October 1995, three days prior to the scheduled trial date, the defendants filed an amended answer that, inter alia, added the affirmative defenses of contributory negligence and assumption of risk. Prior to the commencement of the evidentiary portion of the trial, the circuit court, on a motion by Matthews, struck the portions of the amended answer alleging contributory negligence and assumption of risk. The court also granted the defendants’ motion to bifurcate the liability and damages portions of the trial.
The liability phase of the trial began in early November 1995, and spanned three days of testimony. At the close of all testimony the defendants moved for judgment on all counts. The court denied the motion as to counts I and II. The court *552granted the motion as to count III, stating that “no physical injuries ... occurred in this case to” Matthews and that, under a negligence count, Matthews could not recover for emotional distress. The court permitted count IV to go to the jury as a count asserting an intentional infliction of emotional distress claim, based upon the emotional distress suffered by Matthews prior to Tevin’s death.
The jury found Amberwood and Monocle liable on all counts submitted to the jury. Following the damages phase of the trial, the jury awarded damages as follows: $5,018,750 to Matthews and $562,100 to Williams for the wrongful death of Tevin; $600,000 non-economic damages and $4,147.52 compensatory damages to Tevin’s estate under the survival action; and $1,110,000 to Matthews as damages for “intentional infliction of emotional distress prior to the death of Tevin Williams.” Several motions were filed subsequent to the jury’s verdict. The court granted the defendants’ motion for judgment notwithstanding the verdict on the intentional infliction of emotional distress count, reduced the noneconomic damages award in the survival action to $350,000, and denied all other motions.
Both sides appealed, and the Court of Special Appeals reversed the judgment in favor of the plaintiffs, holding that, under the circumstances, the defendants owed no duty to the social invitees of a tenant. Amberwood v. Matthews, 115 Md.App. 510, 513, 694 A.2d 131, 133 (1997).
The plaintiffs filed in this Court a petition for a writ of certiorari, and the defendants filed a cross-petition for a writ of certiorari. We granted the plaintiffs’ petition and denied the defendants’ cross-petition. Matthews v. Amberwood, 347 Md. 155, 699 A.2d 1169 (1997). The plaintiffs’ petition presented the following questions:
“I. Does a landlord owe a duty of care to visitors when the landlord has knowledge of a vicious animal on its premises and the ability to take reasonable steps to protect against the animal?
*553“II. Can a mother recover in a negligence action for her emotional distress from a vicious dog’s attack on her child when she was in the zone of danger and held her child in her arms during the attack?
“III. Did the Court of Special Appeals err in mandating a jury instruction on intervening, superseding causes under the facts of this case?”
II.
As summarized by Chief Judge Murphy for this Court, “[i]n order to state a cause of action in negligence, the plaintiff must show the following: (1) that the defendant was under a duty to protect the plaintiff from injury, (2) that the defendant breached that duty, (3) that the plaintiff suffered actual injury or loss, and (4) that the loss or injury proximately resulted from the defendant’s breach of the duty.” Rosenblatt v. Exxon, 335 Md. 58, 76, 642 A.2d 180, 188 (1994). See also Shields v. Wagman, 350 Md. 666, 672, 714 A.2d 881, 884-885 (1998); B G & E v. Flippo, 348 Md. 680, 700, 705 A.2d 1144, 1153-1154 (1998); Richwind v. Brunson, 335 Md. 661, 670, 645 A.2d 1147, 1151 (1994). The question in the instant case focuses upon the first of these factors, namely whether the defendants Amberwood and Monocle owed Matthews and Tevin a duty of abating the dangerous condition consisting of a vicious pit bull dog being in the apartment. The plaintiffs contend that Rampage constituted a known dangerous condition upon the property and that the defendants retained control over the presence of the pit bull within the leased premises through the “no pets” clause in the lease. Thus, the plaintiffs argue that the defendants had a duty of care to protect Matthews and her son from that extremely dangerous animal.
Under our cases, whether a landlord owes a duty to his or her tenants and their guests with respect to dangerous or defective conditions on the property, of which the landlord has notice, depends upon the circumstances presented. In a multi-unit facility, the landlord ordinarily has a duty to maintain *554the common areas in a reasonably safe condition. Very recently, in Shields v. Wagman, supra, 350 Md. at 673-674, 714 A.2d at 884, Judge Chasanow for the Court set forth this principle as follows:
“ ‘[Wjhere a landlord leases separate portions of his property to different tenants and reserves under his control the passageways and stairways, and other parts of the property for the common use of all the tenants[,] he must then exercise ordinary care and diligence to maintain the retained portions in a reasonably safe condition.’ Langley Park Apts. v. Lund Adm’r, 234 Md. 402, 407, 199 A.2d 620, 623 (1964). Our recognition of landlord liability in common areas is generally premised on the control a landlord maintains over the common areas.” (Footnote omitted).
The duty to maintain these areas in a reasonably safe condition extends not only to the tenant but “includes the members of his family, his guests, his invitees, and others on the land in the right of the tenant.” Landay v. Cohn, 220 Md. 24, 27, 150 A.2d 739, 741 (1959). “It has been held that a child on the land at the invitation of the child of the tenant is entitled to the benefit of the landlord’s obligation in this respect.” Landay v. Cohn, supra, 220 Md. at 27-28, 150 A.2d at 741.
Other cases recognizing that the landlord owes a duty to maintain common areas in a reasonably safe condition include, e.g., Scott v. Watson, 278 Md. 160, 169, 359 A.2d 548, 554 (1976) (holding that a landlord may have a duty to exercise reasonable care for the safety of its tenants in common areas); Macke Laundry Service Co. v. Weber, 267 Md. 426, 433-436, 298 A.2d 27, 31-32 (1972) (holding a landlord liable for injuries sustained in the laundry room of an apartment complex); Stein v. Overlook Joint Venture, 246 Md. 75, 81-82, 227 A.2d 226, 230-231 (1967) (landlord liable for injuries to a social guest where the landlord had knowledge of a dangerous condition but failed to take preventative steps to ensure a child’s safety); Langley Park Apartments v. Lund, 234 Md. 402, 410, 199 A.2d 620, 624 (1964) (holding a landlord liable for injuries sustained by a tenant who slipped on an icy sidewalk); *555Sezzin v. Stark, 187 Md. 241, 248, 49 A.2d 742, 745 (1946). See also Restatement (Second) of Torts § 360 (1965).
On the other hand, the duty which a landlord owes to a tenant, and the tenant’s guests, within the tenant’s apartment or other leased premises, is constrained by the general common law principle
“[t]hat where property is demised, and at the time of the demise it is not a nuisance, and becomes so only by the act of the tenant while in his possession, and injury happen during such possession, the owner is not liable; but, Second. That where the owner leases premises which are a nuisance, or must in the nature of things become so by their user, and receives rent, then, whether in or out of possession, he is liable.” Owings v. Jones, 9 Md. 108, 117-118 (1856).
See also Smith v. Walsh, 92 Md. 518, 528-529, 48 A. 92, 92-93 (1901). Thus, a landlord is not ordinarily liable to a tenant or guest of a tenant for injuries from a hazardous condition in the leased premises that comes into existence after the tenant has taken possession. See Marshall v. Price, 162 Md. 687, 689, 161 A. 172 (1932) (“The law is well settled that, when the owner has parted with his control, the tenant has the burden of the proper keeping of the premises, in the absence of an agreement to the contrary; and for any nuisance created by the tenant the landlord is not responsible”).
As with most general principles of law, however, this principle, that a landlord is not responsible for dangerous conditions in the leased premises, is not absolute and has exceptions. For example, where a landlord agrees to rectify a dangerous condition in the leased premises, and fails to do so, he may be liable for injuries caused by the condition. See, e.g., Sacks v. Pleasant, 253 Md. 40, 44-46, 251 A.2d 858, 861-862 (1969) (landlord held liable for injuries caused by a defective toilet seat where the landlord promised but failed to repair the same); Farley v. Yerman, 231 Md. 444, 448, 190 A.2d 773, 775 (1963) (“a tenant ... may maintain an action for injuries sustained as a result of an uncorrected defect ... if there was a contractual obligation to repair the particular *556defect and a reasonable opportunity to correct it.... A promise made in the face of a threat to move or a request by the landlord that the tenant remain creates a contract supported by consideration”). If a landlord, although not contractually obligated to do so, voluntarily undertakes to rectify a dangerous or defective condition -within the leased premises, and does so negligently, the landlord is liable for resulting injuries. Miller v. Howard, 206 Md. 148, 155, 110 A.2d 683, 686 (1955); Miller v. Fisher, 111 Md. 91, 94, 73 A. 891, 892 (1909) (“although a landlord, in the absence of a covenant to that effect, is ordinarily not bound to repair, yet if he assumes to do so, and performs the work so negligently as to cause an injury thereby, he is responsible”). Defective or dangerous conditions in the leased premises which violate statutes or ordinances may also be the basis for a negligence action against the landlord. See, e.g., Richwind v. Brunson, supra, 335 Md. at 671, 645 A.2d at 1152 (adopting Restatement (Second) op Property: Landlord and Tenant § 17.6 (1977)).
Just last month, in Shields v. Wagman, supra, this Court held that landlords of a strip shopping center may be hable for injuries sustained by a business invitee and a tenant when they were attacked by a pit bull dog owned by another tenant and kept on the leased premises. The injuries in Shields occurred in a common area, the parking lot of the shopping center, on two occasions when the pit bull escaped from the leased premises. Stating that “[o]ur recognition of landlord liability in common areas is generally premised on the control a landlord maintains over the common areas,” 350 Md. at 674, 714 A.2d at 884, this Court reversed a judgment for the landlords. In so doing, we expressly left open the issue in the present case, saying (350 Md. at 673, 714 A.2d at 884): “Because the injuries in the instant case occurred in the common area, we need not decide what liability might have been imposed had the injuries occurred inside the leased premises where Maryland law is less settled.”
The principal rationale for the general rule that the landlord is not ordinarily liable for injuries caused by defects *557or dangerous conditions in the leased premises is that the landlord “has parted with control,” Marshall v. Price, supra, 162 Md. at 689, 161 A. at 172. Moreover, as illustrated by the Shields opinion, a common thread running through many of our cases involving circumstances in which landlords have been held liable (ie., common areas, pre-existing defective conditions in the leased premises, a contract under which the landlord and tenant agree that the landlord shall rectify a defective condition) is the landlord’s ability to exercise a degree of control over the defective or dangerous condition and to take steps to prevent injuries arising therefrom. See, e.g., Scott v. Watson, supra, 278 Md. at 165-166, 359 A.2d at 552 (landlord may be liable for “injuries sustained by tenants as a result of criminal acts committed by others in the common areas within the landlord’s control”); Macke Laundry Service Co. v. Weber, supra, 267 Md. at 431, 298 A.2d at 30 (“Our decisions have consistently held a landlord liable for ... failure to remedy defects ... over which he retains control”); Langley Park Apartments v. Lund, supra, 234 Md. at 407, 199 A.2d at 623 (where the landlord “reserves under his control the passageways and stairways, and other parts of the property for the common use of all the tenants he must then exercise ordinary care and diligence to maintain the retained portions in a reasonably safe condition”); Elmar Gardens, Inc. v. Odell, 227 Md. 454, 457, 177 A.2d 263, 265 (1962) (landlord has a duty with regard to areas “under his control”); Landay v. Cohn, supra, 220 Md. at 27, 150 A.2d at 740-741 (same).
Moreover, the principle that the landlord may have a duty with regard to matters within his control extends beyond common areas; it may be applicable to conditions in the leased premises. In Commercial Realty Co. v. National Distillers Products Corp., 196 Md. 274, 278-280, 76 A.2d 155, 157 (1950), the Court rejected the landlord’s contention “that, inasmuch as the valve was located on the premises leased to the appellee, it was under no duty to turn it off, or to take any action that might prevent the water in the main pipe from *558freezing....” Chief Judge Ogle Marbury for the Court explained that
“the landlord is liable for injuries to a tenant, and to any other person rightfully on the [leased] premises, caused by the landlord’s neglect to remedy defects in, or by his improper management of, appliances of which he retains control, and has been held liable for injuries caused by leakage from water pipes or other plumbing attachments in his control.” 196 Md. at 279, 76 A.2d at 157, emphasis added.
See also 1 Tiffany, Landlord and Tenant, §§ 91-92 at 641-646 (1910).
Turning to the case at bar, the landlord also retained control with respect to the extremely dangerous condition in Morton’s apartment. The tenant Morton did not have exclusive control over the leased premises because the lease gave the landlord a degree of control. The landlord retained control over the presence of a dog in the leased premises by virtue of the “no pets” clause in the lease. The lease plainly stated that breach of the “no pets” clause was a “default of the lease.”2 Such a default would enable the landlord to bring a breach of lease action to terminate the tenancy pursuant to Code (1974, 1996 Repl.Vol., 1997 Supp.), § 8-402.1 of the Real Property Article. Even before bringing such an action, the landlord, when it first received notice of the dangerous incidents involving Rampage, could have informed Morton that harboring the pit bull was in violation of her lease, could have told her to get rid of the aggressive animal, and could have threatened legal action if she failed to do so. If the landlord had taken these steps, it would have been likely that Morton would have gotten rid of the pit bull, particularly because she did not own him. If she refused to get rid of the dog, the landlord could then have instituted legal action. The record in *559this case, however, shows that the landlord did nothing. In fact, the defendants acknowledge that the landlord “did not take steps to enforce the no pets clause” (defendants’ brief in this Court at 22).3
It is true that the conduct of the tenant Morton may also have been negligent, that Morton may have breached a duty owed to Matthews and Tevin, and that the landlord may not have affirmatively approved of Morton’s harboring the pit bull. Morton’s conduct in keeping a vicious animal in her apartment was also a cause of Tevin’s death. Nonetheless, as Judge *560Wilner, writing for the Court of Special Appeals in another context, stated (Bocchini v. Gorn Management Co., 69 Md. App. 1, 12, 515 A.2d 1179, 1185 (1986)), our concern in this case should be
“not so much on whether the landlord has approved the conduct of the tenant as whether he is in a position to correct or terminate it. Where, through lease provisions or otherwise, he has that ability, the thought is that he ought not to be able to escape his obligation under a covenant of quiet enjoyment by steadfastly refusing to exercise his authority.
“The insertion in a lease of a restriction against excessive noise or other offensive conduct is precisely for the purpose of enabling the landlord to control that conduct.” (Emphasis omitted and added).
The tenant Morton was maintaining an extremely dangerous instrumentality, both in the leased premises and at times in the common areas. The landlord knew about the dangerous pit bull dog for a considerable period of time. By the terms of the lease, the landlord had retained a large measure of control over the presence of such an animal in the leased premises. Under the circumstances here, and the prior cases in this Court emphasizing the factor of a landlord’s control, it is not unreasonable to impose upon the landlord a duty owed to guests who are either on the leased premises or the common areas.
In addition to the landlord’s control and ability to abate the danger of a vicious pit bull in the leased premises, the foreseeability of the harm supports the imposition of a duty on the landlord. This Court, in Jacques v. First National Bank of Maryland, 307 Md. 527, 534-535, 515 A.2d 756, 759-760 (1986), stated that in determining whether a duty exists, the
“two major considerations are: the nature of the harm likely to result from a failure to exercise due care, and the relationship that exists between the parties. Where the *561failure to exercise due care creates a risk of economic loss only, courts have generally required an intimate nexus between the parties as a condition to the imposition of tort liability. This intimate nexus is satisfied by contractual privity or its equivalent. By contrast, where the risk created is one of personal injury, no such direct relationship need be shown, and the principal determinant of duty becomes foreseeability.” (Emphasis added, footnote omitted).
See also Village of Cross Keys v. U.S. Gypsum, 315 Md. 741, 752-753, 556 A.2d 1126, 1131 (1989). The facts here unequivocally indicate that harm to a tenant’s guest by Rampage was entirely foreseeable. Numerous employees of the defendant testified that they knew of the pit bull, were afraid of the pit bull, witnessed attacks by the dog, and were unable to carry out their duties, both in the leased premises and in the common areas, because of the presence of the pit bull.
Thus, the foreseeability of harm in the present case was clear. The extreme dangerousness of this breed, as it has evolved today, is well recognized. “Pit bulls as a breed are known to be extremely aggressive and have been bred as attack animals.” Giaculli v. Bright, 584 So.2d 187, 189 (Fla.App.1991). Indeed, it has been judicially noted that pit bull dogs “bit[e] to kill without signal” (Starkey v. Township of Chester, 628 F.Supp. 196, 197 (E.D.Pa.1986)), are selectively bred to have very powerful jaws, high insensitivity to pain, extreme aggressiveness, a natural tendency to refuse to terminate an attack, and a greater propensity to bite humans than other breeds. The “Pit Bull’s massive canine jaws can crush a victim with up to two thousand pounds (2,000) of pressure per square inch—three times that of a German Shepard or Doberman Pinscher.” State v. Peters, 534 So.2d 760, 764 (Fla.App.1988), review denied, 542 So.2d 1334 (Fla.1989).4 See also *563Hearn v. City of Overland Park, 244 Kan. 638, 650, 647, 772 P.2d 758, 768, 765, cert. denied 493 U.S. 976, 110 S.Ct. 500, 107 L.Ed.2d 503 (1989) (“pit bull dogs represent a unique public health hazard ... [possessing] both the capacity for extraordinarily savage behavior ... [a] capacity for uniquely vicious attacks ... coupled with an unpredictable nature” and that “[o]f the 32 known human deaths in the United States due to dog attacks ... [in the period between July 1983 and April 1989], 23 were caused by attacks by pit bull dogs”). Pit bull dogs have even been considered weapons. See State v. Livingston, 420 N.W.2d 223, 230 (Minn.Ct.App.1988) (for the purpose of first degree assault); People v. Garraway, 187 A.D.2d 761, 589 N.Y.S.2d 942 (1992) (upholding conviction of pit bull’s owner of criminal possession of a weapon in the third degree).5
The imposition upon the landlord of a duty to abate the dangers presented by a tenant’s keeping a vicious pit bull dog on the leased premises is supported by our recent decision in Shields v. Wagman, supra, 350 Md. at 673, 714 A.2d at 884. As mentioned earlier, this Court in Shields held that the landlords of a strip shopping center may be liable for injuries sustained by a patron and a tenant when they were attacked by a pit bull dog named “Trouble,” which was owned by another tenant and was kept in that tenant’s leased premises. The tenant who owned the pit bull, a man named Thomas, operated an automobile repair shop in the leased premises and kept Trouble in the repair shop. One of the attacks occurred when a customer, Shields, came to the leased premises to drop her car off for repairs, found the door locked even though Thomas’s truck was parked outside, peered in the shop’s window and saw the pit bull which was jumping and barking, and began to return to her car in the parking lot. Before she *564could reach the car, the pit bull “burst through the door and attacked Shields, locking onto her calf. Thomas came out of the store and tried to pull Trouble off Shields, eventually-succeeding in prying the dog away.” 350 Md. at 671, 714 A.2d at 883.
The other attack involved in the Shields case occurred when Bernard Johnson, another tenant of the shopping center, was accompanying one of his customers to pick up the customer’s car when he saw the same pit bull coming towards him. “To escape, Johnson jumped on the hood of a van parked in the parking lot. Trouble chased Johnson onto the roof of the van and onto the hood of another car. At that point, Trouble locked onto Johnson’s arm. Thomas came over and together Thomas and Johnson beat Trouble until finally Trouble released Johnson’s arm, but not before his arm had been torn open.” 350 Md. at 671-672, 714 A.2d at 883.
This Court’s opening paragraph in the Shields opinion set forth the issue as follows (350 Md. at 668-669, 714 A.2d at 882, emphasis added):
“In the instant case we are called upon to determine whether a landlord of commercial property may be held hable for injuries sustained in the common area and caused by an American Pit Bull Terrier (pit bull) kept on the leased premises by one of the tenants where the landlord had knowledge of the potential danger and the ability to rid the premises of that danger by refusing to re-let the premises. We hold that, under the circumstances of this case, there was a duty by which the landlord may be held hable for the injuries sustained by the Petitioners.”
The critical circumstances relied upon by this Court in Shields, namely that a dangerous pit bull was kept on the leased premises by a tenant, that the landlord had knowledge of the potential danger, and that the landlord had the abihty to abate the danger by not keeping the dog owner as a tenant, are all present in the case at bar.
While the property involved in Shields was commercial and the property involved in the instant case is residential, the *565myriad of cases in this Court concerning the duty owed by a landlord of a multi-unit facility for defective or dangerous conditions in either the leased premises or the common areas have accorded no significance to whether commercial or residential property was involved. There is also a difference in that the actual contact between the vicious pit bull and the plaintiffs in Shields occurred in a common area, whereas the contact between Rampage and Tevin occurred in the leased premises. Nevertheless, this difference is also not very significant in light of the circumstances of both cases. Unlike the prior common area cases in this Court, Shields did not involve a defective or dangerous condition in a common area. Instead, the dangerous condition in Shields was precisely the same as in the case at bar: a vicious pit bull dog kept by a tenant in the leased premises. The “control” factor upon which the Court relied in Shields was not the traditional landlord control over common areas. Rather, as in the instant case, it was the landlords’ control over the tenant’s remaining in the leased premises.
Totally unlike the common area cases in this Court, the failure of the landlords in Shields was not a failure to rectify a dangerous condition in the common area; it was the landlord’s retaining the dog owner as a tenant after having knowledge of the dangerous animal kept in the leased premises. The case at bar involves the same situation. Both the injuries in Shields and the injuries and death in the present case arose from the leased premises. The difference between an attack originating from the leased premises, upon a patron of the leased premises, right outside the front door {Shields) and the attack upon Tevin, hardly warrants a different result. There is no principled basis to distinguish the cases.
We do not hold that a landlord’s retention in the lease of some control over particular matters in the leased premises is, standing alone, a sufficient basis to impose a duty upon the landlord which is owed to a guest on the premises. This Court has employed a balancing test to determine whether a duty of reasonable care should be imposed in particular cir*566cumstanees. “[Ujltimately, the determination of whether a duty should be imposed is made by weighing the various policy considerations and reaching a conclusion that the plaintiff’s interests are, or are not, entitled to legal protection against the conduct of the defendant.” Rosenblatt v. Exxon, supra, 335 Md. at 77, 642 A.2d at 189. In the instant case, the various policy considerations that need to be weighed are the general understanding that a tenant is primarily in control of the leased premises and the sanctity of a tenant’s home, including her ability generally to do as she sees fit within the privacy thereof, against the public safety concerns of permitting that same tenant to harbor an extremely dangerous animal that will foreseeably endanger individuals inside and outside the walls of the leased premises, the degree of control maintained by the landlord, the landlord’s knowledge of the dangerous condition, and the landlord’s ability to abate the condition. We, like the majority of courts addressing this issue in other states, believe that the balance should be struck on the side of imposing a duty on the landlord which is owed to guests on the premises.
One of the leading cases in this area is Uccello v. Laudenslayer, 44 Cal.App.3d 504, 118 Cal.Rptr. 741 (1975). There, a tenant’s dog inflicted serious injury upon a social guest while the guest was in the kitchen of the leased premises. The California court held “that a duty of care arises when the landlord has actual knowledge of the presence of the dangerous animal and when he has the right to remove the animal by retaking possession of the premises.” 44 Cal.App.3d at 507, 118 Cal.Rptr. at 743. In assessing a duty of care the Uccello court concentrated on the ability of the landlord to obviate the dangerous condition created by the dog’s presence upon the land. The court noted that “permit[tingj a landlord ... to sit idly by in the face of the known danger to others must be deemed to be socially and legally unacceptable.” 44 Cal.App.3d at 512, 118 Cal.Rptr. at 746.
The New York courts have also addressed the issue of under what circumstances a landlord owes a duty to a social guest injured by a dangerous animal while on the leased *567premises. In Strunk v. Zoltanski, 62 N.Y.2d 572, 468 N.E.2d 18, 479 N.Y.S.2d 175 (1984), the court was faced with a “situation in which the landlord, by leasing the premises to the owner of the dog, could be found ... to have created the very risk which was reasonably foreseeable and which operated to injure the plaintiff.” 62 N.Y.2d at 575, 468 N.E.2d at 15, 479 N.Y.S.2d at 177. Thus, the court held that the landlord was liable because the landlord had an opportunity to act affirmatively prior to letting the property. The Strunk court stated, however, that “with respect to the liability of a landlord whose tenant comes into possession of the animal after the premises have been leased,” in order to “establish liability it must be shown that the landlord had knowledge of the vicious propensities of the dog and had control of the premises or other capability to remove or confine the animal . . . . ” 62 N.Y.2d at 575, 468 N.E.2d at 15, 479 N.Y.S.2d at 177. See also Cronin v. Chrosniak, 145 A.D.2d 905, 536 N.Y.S.2d 287 (1988) (The appellate division noted that the defendants admitted in affidavits presented to the court that the landlord knew of the viciousness of the dog and presented no proof that the landlord was unable to remove the dog from the premises. Relying upon Strunk, the appellate court reversed a trial court grant of summary judgment for the landlord and remanded the case for trial).
The Florida courts have on several occasions considered the issue of the landlord’s liability in such cases. In Anderson v. Walthal, 468 So.2d 291 (Fla.App.1985), the defendant owned an industrial park which the plaintiff had entered to inquire about leasing a miniwarehouse for storage. The plaintiff was attacked by a pit bull dog owned by one of the defendant’s tenants. The court held that if the jury concluded that the agent and manager of the industrial park, to whom the defendant delegated authority for the day-to-day operations of the business, had actual knowledge of the dog and its vicious propensities, the defendant was liable. In addition, see Giaculli v. Bright, supra, 584 So.2d at 189, where the court stated that
*568“the owner of the premises may be liable for injuries resulting from an attack by a bad dog owned by a tenant if the landlord has actual knowledge of the vicious nature of the tenant’s dog or such knowledge can be imputed to the landlord and the landlord has the ability to control the dog’s presence.”
See also, Vasques By and Through Rocha v. Lopez, 509 So.2d 1241 (Fla.App.1987) (reversing the grant of a directed verdict in favor of the landlord that owned the premises upon which a child was attacked by a pit bull because the jury could infer that the landlord had actual knowledge of the vicious animal and had control over the property).
In Alaskan Village, Inc. v. Smalley, 720 P.2d 945 (Alaska 1986), the court held the owner of a trailer park liable when a tenant’s pit bulls mauled the plaintiff within the confines of the property leased to the offending tenant. The court concluded that the defendant had undertaken to control vicious dogs in the trailer park by inserting a provision in the lease prohibiting tenants from keeping vicious dogs. The court’s holding of liability was specifically grounded on the defendant’s failure to enforce the prohibition in the lease regarding the keeping of vicious dogs on the premises.
The court in Arrington Funeral Home v. Taylor, 474 S.W.2d 299 (Tex.Civ.App.1971), assessed liability upon the operator of a funeral home when the plaintiff was bitten by a dog owned by the defendant’s employee who lived, in effect, as a tenant, adjacent to the funeral home. The court held that the defendant could be held liable for the injuries because the defendant had the right to control the use of the premises. The house in which the employee lived, and where the attack occurred, was connected to the funeral home. The house, including all appliances and furniture, was furnished to the employee as part of his salary, and the utilities were paid by the defendant.
In Szkodzinski v. Griffin, 171 Mich.App. 711, 431 N.W.2d 51 (1988), the 6-year-old plaintiff was bitten when a vicious dog owned by the defendant’s residential tenant attacked him *569when he entered the premises to retrieve his ball. The court, citing Strunk v. Zoltanski, supra, 62 N.Y.2d 572, 468 N.E.2d 13, 479 N.Y.S.2d 175, stated that the defendant landlord could be held liable if he knew of the dog’s vicious nature.
The federal court in Gallick v. Barto, 828 F.Supp. 1168, 1174-1175 (M.D.Pa.1993), quoting Palermo v. Nails, 334 Pa.Super. 544, 547-548, 483 A.2d 871, 873 (1984), and applying Pennsylvania law, held that “ ‘a landlord ... may be held liable for injuries by animals owned and maintained by his tenant when the landlord has knowledge of the presence of the dangerous animal and where he has the right to control or remove the animal by retaking possession of the premises.’ ”
Other pertinent cases include, e.g., McDonald v. Talbott, 447 S.W.2d 84, 86 (Ky.Ct.App.1969) (in reversing summary judgment entered for the landlord, the court stated that the landlord had knowledge of the dog’s viciousness and “that a genuine issue of fact [was] created as to whether the [landlord] took appropriate steps to guard against the ... [attack that occurred]”); Lucas v. Kriska, 168 Ill.App.3d 317, 320, 119 Ill.Dec. 74, 522 N.E.2d 736, 737, appeal denied, 122 Ill.2d 577, 125 Ill.Dec. 220, 530 N.E.2d 248 (1988) (stating that, while Illinois law presumes the tameness and docility of dogs, the court “agrees with [Strunk v. Zoltanski, supra, 62 N.Y.2d 572, 468 N.E.2d 13, 479 N.Y.S.2d 175]” that to impose liability on someone other than the owner of the dog, the victim must show that the “defendant property owner had prior knowledge of the dog’s viciousness”); McCullough v. Bozarth, 232 Neb. 714, 724-725, 442 N.W.2d 201, 208 (1989) (“We hold that as a general rule, a landlord is liable for injuries caused by the attack of a tenant’s dog only where the landlord had actual knowledge of the dangerous propensities of the dog and where the landlord, having that knowledge, nevertheless leased the premises to the dog’s owner or, by the terms of the lease, had the power to control the harboring of a dog by the tenant and neglected to exercise that power”); Parker v. Sutton, 72 Ohio App.3d 296, 299, 594 N.E.2d 659, 662 (1991) (“Generally speaking, the landlord will not be responsible when the tenant is in exclusive control of the premises; however, situations where a *570landlord has an ability to abate the hazard within a reasonable period of time ... may give rise to landlord liability”). See also Annotation, Landlord’s Liability to Third Person for Injury Resulting from Attack on Leased Premises by Dangerous or Vicious Animal Kept by Tenant, 87 A.L.R.4th 1004, 1012 (1991) (“The general rule regarding the liability of a landlord to a third person for an attack by a tenant’s animal on the leased premises appears to be that the landlord is not liable unless the landlord had knowledge of the animal’s presence and its dangerous tendencies, and had control of the premises or otherwise had the ability to eliminate the danger by having the animal removed or confined”).
To reiterate, we do not suggest that a landlord is responsible for most negligent conditions in leased apartments including conditions covered by provisions in a lease. Under the present circumstances, however, where a landlord retained control over the matter of animals in the tenant’s apartment, coupled with the knowledge of past vicious behavior by the animal, the extremely dangerous nature of pit bull dogs, and the foreseeability of harm to persons and property in the apartment complex, the jury was justified in finding that the landlord had a duty to the plaintiffs and that the duty was breached. The following principle set forth in Prosser and Keeton on The Law of Torts, § 4 at 25-26 (5th ed.1984), is applicable here:
“The ‘prophylactic’ factor of preventing future harm has been quite important in the field of torts. The courts are concerned not only with the compensation of the victim, but with admonition of the wrongdoer. When the decisions of the courts become known, and defendants realize that they may be held liable, there is of course a strong incentive to prevent the occurrence of the harm. Not infrequently one reason for imposing liability is the deliberate purpose of providing that incentive.”
III.
The plaintiff Matthews argues that the circuit court erred in granting judgment on count III for the defendants after the *571introduction of all the evidence at the liability phase of the trial. As earlier mentioned, count III asserted a negligence cause of action against the landlords, on behalf of Matthews individually, for damages for the emotional distress suffered by Matthews from the time that the attack began until Tevin’s death.6
Matthews emphasizes that she was in the immediate zone of danger when the attack upon Tevin began, was impacted by the danger when she was holding Tevin while Rampage was repeatedly biting the child, and was an object of Rampage’s aggressive behavior when the dog came around the building to the front door when Matthews was attempting to leave the apartment. Matthews also stresses that the existence of severe emotional distress was clear. She testified at trial that, after the attack and Tevin’s death, she could not sleep and eat for two weeks, she would not drink fluids and became dehydrated, she had nightmares on the rare occasions when she actually fell asleep, she “would wake up yelling and screaming—screaming out real loud,” she did not want to talk to anyone and wanted to be alone, and she “felt like killing myself.” Other witnesses testified about her emotional distress, including Tevin’s father, Andre Williams, who stated that “she’d [Matthews] just start crying,” and that on one occasion “she just started talking about [Tevin] ..., and then all of a sudden she ... grabbed me and just started screaming out.”
Moreover, at the liability phase of the trial, during a discussion of Matthews’s request for damages for the emotional distress suffered during the attack, the defendants’ counsel stipulated as follows:
“DEFENSE COUNSEL: ... I’m not going to require the Plaintiff to prove in the liability trial severe emotional distress. I don’t know what the extent of the emotional distress that she suffered. There’s no doubt that she did.
*572“THE COURT: I think what the Plaintiff is saying is he wants to make sure that it is not raised [that] he has not met his burden of showing severe emotional distress.
“DEFENSE COUNSEL: That would not be raised.
“THE COURT: And I understand that the extent, of course, does affect the damages, but I don’t think anybody—anybody would say that any parent, mother or father, watching their child torn apart by a dog of any type doesn’t suffer severe emotional distress—so I don’t think that should be a burden for purposes of liability. No one’s beginning to say it will be announced to the jury that you stipulated that she suffered severe emotional distress.
“DEFENSE COUNSEL: I have no problem with that.
“THE COURT: So it won’t be announced to the jury, but I think reasonable people would agree, the extent and the testimony, therefore, will come out in the damages phase.”
Under settled Maryland tort law, from Green v. Shoemaker, 111 Md. 69, 77-83, 73 A. 688, 691-693 (1909), through Belcher v. T. Rowe Price, 329 Md. 709, 722-736, 621 A.2d 872, 878-885 (1993), in negligence
“actions, damages may be recovered for emotional distress capable of objective determination. In other words, under Vance’s [Vance v. Vance, 286 Md. 490, 408 A.2d 728 (1979) ] definition of ‘physical injury,’ damages resulting from harm psychological in nature may be obtained, independent of physiological harm, provided the cause and effect of psychological harm are established.” Belcher v. T. Rowe Price, supra, 329 Md. at 734, 621 A.2d at 884.
Earlier, in Bowman v. Williams, 164 Md. 397, 404, 165 A. 182, 184 (1933), the Court stated:
“In Maryland the decision[s] ... have settled the principle that a plaintiff can sustain an action for damages for nervous shock or injury caused, without physical impact, by fright arising directly from defendant’s negligent act or omission, and resulting in some clearly apparent and substantial physical injury, as manifested by an external condi*573tion or by symptoms clearly indicative of a resultant pathological, physiological, or mental state.” (Emphasis added).
As pointed out in Green v. Shoemaker, supra, 111 Md. at 77, 73 A. at 691, the limitations upon a tort recovery for “mere fright” is
“because mere fright is easily simulated, and because there is no practical standard for measuring the suffering occasioned thereby, or of testing the truth of the claims of the person as to the results of the fright.”
When it is clear that the emotional distress existed and was caused by the defendant’s negligence, however, the result is otherwise. The Court in Green v. Shoemaker, supra, 111 Md. at 79, 73 A. at 691, continued:
“Here is a young woman, thirty years of age, in sound health and free from any nervous disorder or tendency. She is subjected to a long continued series of terrific blastings near her dwelling, shattering the roof, walls, and windows, by day and by night, and in the language of the declaration ‘putting her in continual fear and jeopardy of her life.’ In the absence of any evidence of any other cause, why then may not her nervous prostration be traced by the jury ... ?”
See, e.g., Belcher v. T. Rowe Price, supra, 329 Md. at 735, 621 A.2d at 885 (when “the mental distress appears to be real and serious, there is no good reason to deny recovery”); Vance v. Vance, 286 Md. 490, 496-501, 408 A.2d 728, 731-734 (1979).
In Faya v. Almaraz, 329 Md. 435, 456-459, 620 A.2d 327, 337-339 (1993), Chief Judge Murphy for the Court, in the course of reviewing the prior Maryland cases on the subject, summarized as follows:
“[W]e note that it was formerly the rule that there could be no recovery of tort damages for mere fright or mental suffering caused by negligence unconnected with physical impact or injury.... Our subsequent cases have departed from this rigid rule.
*574* * * *
“In Vance v. Vance, 286 Md. 490, 408 A.2d 728 (1979), we held that damages could be recovered for emotional distress resulting from a tortious act; that a ‘physical injury’ could be proved by evidence indicative of a mental state; and that the term ‘physical’ in this context is not to be afforded its usual dictionary meaning, but rather as an injury ‘capable of objective determination.’ Id. at 500, 408 A.2d 728 [at 734]. The injuries alleged in Vance were mental distress, nervousness, sleeplessness, spontaneous crying, and depression; there was no medical diagnosis of any physical ailments. In finding Mrs. Vance’s injuries to be legally cognizable, we said that the requirement of ‘physical injury1 for recovery in negligence meant only that the alleged injuries must be objectively measurable.
* * *
“In the instant case, appellants allege that their fear and mental and emotional distress are accompanied by headache, sleeplessness, and the physical and financial sting of blood tests for the AIDS virus. Vance and its precursors dictate that appellants may recover for these injuries, to the extent that they can objectively demonstrate their existence.”
Under the above decisions, the circuit court in the present case erred in granting judgment for the defendants on count III on the ground that Matthews suffered “no physical injuries.” In light of the evidence, and particularly the defendants’ stipulation, Matthews obviously suffered real and severe emotional distress during the attack upon Tevin and prior to his death. She was entitled to recover damages for such emotional distress.
The plaintiff Matthews argues that a new trial on count III is not required because the identical damages were sought under both count III and count IV, that the jury under count IV determined that the damages to compensate Matthews for her emotional distress prior to Tevin’s death was $1,110,000, *575that this would have been the amount for the emotional distress prior to Tevin’s death if the jury had rendered its award under count III, and that under the statutory cap in effect at the time on noneconomic damages, Code (1974, 1989 RepLVoL), § 11-108 of the Courts and Judicial Proceedings Article, the jury’s award of $1,110,000, for emotional distress should be reduced to $350,000, and judgment for this amount should be entered.
The defendants, on the other hand, argue that a new trial on count III “would be necessary, however, since the elements of the tort of intentional infliction of emotional distress suggest compensation as a result of outrageous conduct.” (Defendant’s brief in this Court at 38).
In our view, the plaintiff Matthews has the better argument. As was made clear in the trial court, the damages sought under both count III and count IV were, in the words of the trial judge, “the same,” for the emotional distress “as a direct and proximate result of seeing her son attacked and mauled.” In both counts the damages sought were for Matthews’s emotional distress prior to Tevin’s death. Under both counts, compensatory damages only were sought. Matthews did not seek punitive damages. Although the elements of the tort of intentional infliction of emotional distress and the tort of negligence are obviously quite different, the law concerning the recovery of emotional distress compensatory damages as a result of the tortious conduct is the same. Compare Vance v. Vance, supra, (intentional infliction of emotional distress) with Bowman v. Williams, supra, (negligence). Therefore, judgment should be entered for the plaintiff Matthews on count III in the amount of $350,000.
IV.
The trial judge in this case instructed the jury that whether the defendants acted reasonably depends, inter alia, upon “the circumstances and the danger that is known or should be known. Therefore, if the foreseeable danger increases, a reasonable person acts more carefully.” The trial judge also *576instructed the jury that any negligence or breach of duty which it might find on the part of the defendants need not be the only cause of the injury but that a “defendant’s negligence must be a direct and substantial factor in bringing about the injury.”
At the conclusion of the trial judge’s instructions, the defendants did not object to the above-mentioned instructions concerning foreseeability and proximate cause. Nevertheless, the defendants did except to the trial judge’s failure to give their proposed instruction number 9, which was as follows:
“PROXIMATE CAUSE
“Although an injury might not have occurred ‘but for’ an act of the defendant, liability may not be imposed if the negligence of the landlord is merely passive and potential, while the negligence of the tenant or the plaintiff Shanita Matthews is the moving and effective cause of the injury.”
The trial judge declined to give this instruction because she believed it to be a misleading statement of the law as applied to the circumstances of the present case and because she believed that the matter was properly covered by the instructions which she had given to the jury.
Labeling its proposed instruction number 9 as an instruction “on the intervening, superseding cause issue” (defendants’ brief in this Court at 34), the defendants in the Court of Special Appeals and in this Court argued that the “trial court erred in refusing to permit the jury to consider potential intervening, superseding causes of the injuries in this case.” (Defendants’ brief in the Court of Special Appeals at 21). The Court of Special Appeals, in dicta, agreed with the defendants’ argument.
The defendants’ proposed instruction number 9 was taken from the text of the opinion in Bloom v. Good Humor Ice Cream Co., 179 Md. 384, 387, 18 A.2d 592, 593-594 (1941). In Bloom, the plaintiff had purchased some ice cream from the defendant’s parked ice cream truck, and was thereafter crossing the street to his home when he was struck by an automobile. At one point in the Bloom opinion, Judge William *577Forsythe for the Court stated that “where the negligence of any one person is merely passive, and potential, while the negligence of another is the moving and effective cause of the injury, the latter is the proximate cause and fixes the liability.” 179 Md. at 387, 18 A.2d at 593-594. Later in the opinion the Court held that the acts by the plaintiff and by the third person driving an automobile, all occurring subsequently to the defendant’s alleged negligence, were intervening, superseding causes of the plaintiffs injuries. 179 Md. at 388-389, 18 A.2d at 594.
While the decision in Bloom was ultimately based on a holding of intervening, superseding cause, the earlier quoted language about “merely passive” negligence certainly does not constitute a good general jury instruction on intervening, superseding cause. Subsequent opinions of this Court have limited the “passive” negligence language of Bloom, and indeed have limited the holding in that case, to the type of factual situation there involved. See, e.g., Yellow Cab Co. v. Hicks, 224 Md. 563, 568, 168 A.2d 501, 503 (1961); Jubb v. Ford, 221 Md. 507, 514, 157 A.2d 422, 425-426 (1960); Texas Company v. Pecora, 208 Md. 281, 291-292, 118 A.2d 377, 381 (1955). See also Caroline v. Reicher, 269 Md. 125, 131-134, 304 A.2d 831, 834-836 (1973); Farley v. Yerman, supra, 231 Md. at 449, 190 A.2d at 775.
The observation of Judge J. Dudley Digges for the Court in State v. Grady, 276 Md. 178, 186, 345 A.2d 436, 440 (1975), is applicable here. Referring to “misleading” language in a jury instruction taken from the discussion in a prior opinion of this Court, Judge Digges stated: “Again we suggest that it is not always appropriate to quote from appellate decisions in jury instructions.... ” See also Flohr v. Coleman, 245 Md. 254, 262, 225 A.2d 868, 872 (1967) (“The reasoning of courts in opinions is not addressed to juries and is not always adaptable] to use in instructions to them”); Garfinkle v. Birnios, 232 Md. 402, 404, 194 A.2d 91, 93 (1963) (“we do not approve the reading of excerpts from our prior opinions”).
*578The language from the opinion in Bloom v. Good Humor Ice Cream Co., supra, embodied in the defendants’ proposed instruction number 9, is not a good general superseding cause instruction because of the difficulty with the “passive” negligence concept. In addition, as discussed below, the proposed instruction contained no.reference to the critical concept of foreseeability. To the extent that parts of the proposed instruction 9 might have any applicability in this context, the trial judge’s instructions concerning foreseeability and proximate cause, and particularly telling the jury that any negligence of the defendants “must be a direct and substantial factor in bringing about the injury,” covered the matter better than proposed instruction number 9. See Montgomery County v. Wade, 345 Md. 1, 20, 690 A.2d 990, 999 (1997) (the trial court “need not grant any requested instruction if the matter is fairly covered by instructions actually given”).
Furthermore, as indicated above, the defendants’ proposed instruction 9 and their intervening, superseding cause argument overlook entirely the matter of foreseeability. As we recently reiterated in B G & E v. Lane, 338 Md. 34, 52, 656 A.2d 307, 316 (1995), “[essentially, the intervening negligence is not a superseding cause if it is reasonably foreseeable.”
The explanation of a superseding cause set forth by the Court in State v. Hecht Company, 165 Md. 415, 422, 169 A. 311, 313 (1933), has been quoted repeatedly by this Court: *579See, e.g., B G & E v. Lane, supra, 338 Md. at 52, 656 A.2d at 315; Hartford Ins. Co. v. Manor Inn, 335 Md. 135, 160, 642 A.2d 219, 231 (1994); Atlantic Mutual v. Kenney, 323 Md. 116, 131, 591 A.2d 507, 514 (1991).
*578“If the negligent acts of two or more persons, all being culpable and responsible in law for their acts, do not concur in point of time, and the negligence of one only exposes the injured person to risk of injury in case the other should also be negligent, the liability of the person first in fault will depend upon the question whether the negligent act of the other was one which a man of ordinary experience and sagacity, acquainted with all the circumstances, could reasonably anticipate or not. If such a person could have anticipated that the intervening act of negligence might, in a natural and ordinary sequence, follow the original act of negligence, the person first in fault is not released from liability by reason of the intervening negligence of another.”
*579In the case at bar, the evidence clearly showed, and the jury found, that the injuries caused by Rampage were foreseeable by the defendants. Thus, the negligence of the tenant Morton, and any possible negligence on the part of Matthews, were simply concurrent causes of the injuries and death of Tevin. They were not superseding causes.
Moreover, the negligence of a tenant or dog owner in continuing to keep a vicious animal on the premises was present in the numerous cases discussed in Part II of this opinion, including the Shields case, but none of those cases held that such actions relieved the landlords of liability.
As to Matthews, as discussed in Part V below, the defendants virtually conceded in the trial court that she was not negligent. In addition, Code (1974, 1995 Repl.Vol.), § 10-910 of the Courts and Judicial Proceedings Article states:
“In an action on behalf of an infant to recover for death, personal injury, or property damage the negligence of the parent or custodian of the infant may not be imputed to the infant.”
In light of that statute, a parent’s negligence will be deemed to constitute an “independent and superseding cause of the child’s injuries” in only an “extraordinary situation.” Caroline v. Reicher, supra, 269 Md. at 130, 304 A.2d at 834. In Caroline v. Reicher, a landlord’s alleged negligence allowed lead paint to remain in an apartment, and the infant plaintiff, a child of the tenant, suffered permanent injuries as a result of ingesting lead paint. The landlord argued that the mother’s negligence in permitting the child to ingest the lead paint was a “superseding cause so as to relieve the landlord of liability.” 269 Md. at 130, 304 A.2d at 834. This Court flatly rejected the argument, saying (269 Md. at 131, 304 A.2d at 834):
“Under the evidence here, as a matter of law, we do not think that the actions of the mother were such as to be a *580superseding negligent cause. And, we will not permit this attempted end run around the provisions of [§ 10-910] to succeed.”
See Katz v. Holsinger, 264 Md. 307, 312-315, 286 A.2d 115, 118-119 (1972) (tenant’s child injured because of a dangerous condition in the leased premises, and the Court held, as a matter of law, that the tenant’s negligence was not a superseding cause relieving the landlord from liability); Farley v. Yerman, supra, 231 Md. at 449, 190 A.2d at 775 (the Court held, as a matter of law, that “any negligence of the parents was not a superseding cause of the harm which the landlord’s negligent conduct was a substantial factor in bringing about”). See also Richwind, v. Brunson, supra, 335 Md. at 681 n. 8, 645 A.2d at 1156 n. 8, citing § 10-910 and citing Caroline v. Reicher, supra.
For all of the above-discussed reasons, the trial judge did not err in refusing to give the defendants’ proposed instruction number 9.
V.
As discussed in the beginning of this opinion, more than a year after their answer was filed, and a few days before the scheduled trial date, the defendants filed an amended answer adding the affirmative defenses of contributory negligence and assumption of the risk. The trial court, after a hearing, refused to allow these additions on the eve of trial. In their appeal to the Court of Special Appeals, the defendants argued that the circuit court’s ruling in this regard constituted an abuse of discretion. Because of its holding that the defendants did not breach a duty owed to Tevin or Matthews, the Court of Special Appeals did not need to, and did not, reach this issue concerning allegations of negligence and assumption of the risk.
The plaintiffs’ petition for a writ of certiorari did not set forth this issue among the “questions presented,” although the petition contained a limited discussion of whether there was any evidence of negligence on the part of Matthews (petition *581for a writ of certiorari at 13-14). The defendants in their cross-petition for a writ of certiorari did present the issue of whether the circuit court abused its discretion in not allowing the amendment insofar as it added the allegation of contributory negligence. Nevertheless, this Court denied the cross-petition. The defendants have, however, argued in their brief in this Court that “[t]he trial court erred ... in refusing to instruct the jury on the issue of contributory negligence.” (Defendants’ brief in this Court at 35).
Maryland Rule 8-131(b) provides that, in a case decided by an intermediate appellate court, “the Court of Appeals ordinarily will consider only an issue that has been raised in the petition for certiorari or any cross-petition.... ” (Emphasis added). Of course, as pointed out above, the abuse of discretion issue was raised in a cross-petition but that petition was denied.
Normally, under circumstances like these, our practice has been not to decide the issue but to remand the case to the Court of Special Appeals for that court to decide the matter. Nevertheless, on occasions, where under these circumstances the issue “can be disposed of quickly,” we have, in the interests of judicial economy and expedition, deemed it appropriate to decide such an issue rather than remand the matter to the Court of Special Appeals for decision. Bowden v. Caldor, 350 Md. 4, 18-19 n. 6, 710 A.2d 267, 274 n. 6 (1998). This is one of those occasions in which the issue can be disposed of quickly and easily. There is no good reason to prolong appellate proceedings in this case.
As an initial matter, we point out that the issue, of whether the defendants should have been allowed belatedly to assert contributory negligence and assumption of the risk, can only relate to count III. The circuit court’s judgment on count IV was in favor of the defendants, and the plaintiffs have not challenged that on appeal. With regard to counts I and II, Tevin, as a sixteen-month old baby, as a matter of law could not have been guilty of contributory negligence or assumption of the risk. See Miller v. Graff, 196 Md. 609, 620, 78 A.2d 220, *582224 (1951) (“a child four years old cannot be guilty of contributory negligence under any circumstances”); Bozman v. State, 177 Md. 151, 155, 9 A.2d 60, 62 (1939); Mahan v. State, 172 Md. 373, 385-386, 191 A. 575, 581 (1937) (“The great weight of authority is opposed to the proposition that a child a little over four years of age can be guilty of contributory negligence”). Of course, in light of § 10-910 of the Courts and Judicial Proceedings Article, discussed in Part IV above, any possible negligence of Matthews could not be imputed to Tevin.
At the hearing in the trial court as to whether the defendants should have been allowed to assert the defenses of contributory negligence and assumption of the risk on the eve of trial, the trial judge asked defense counsel why he wanted to amend the answer so late, and defense counsel stated that it was because of “new information” that had just come to his attention. According to defense counsel, the plaintiffs’ attorney had told him a few days before that there was evidence that “all of the neighbors knew that this dog was vicious.” Defense counsel stated that if the plaintiffs were going to introduce such evidence, and if the people living in the neighborhood knew about the viciousness of the dog, then it would follow that the plaintiff Matthews “knew or should have known of the vicious propensities of this dog” and that the knowledge would constitute “contributory negligence and assumption of risk.”
Defense counsel further explained that it was his position that, “as of. February the 8th of 1994, no one knew that this dog was vicious including the plaintiff,” that based on the facts known to him and evidence adduced during discovery, “there can’t be any” contributory negligence, but that if the plaintiffs’ attorney intended to prove at trial that people in the neighborhood knew that the dog was vicious, then there would be an issue of contributory negligence. The plaintiffs’ attorney responded that he was not going to introduce the type of evidence which concerned the defendants’ attorney.
The trial judge then ruled that she would strike the portion of the amended answer asserting contributory negligence and assumption of the risk, but that if the plaintiffs should present
*583“testimony that everybody knew or the community knew that the dog was vicious, giving rise then to your argument of an inference that if the community knew the plaintiff should have known, I will consider permitting you at that time, before it goes to the jury, to amend the answer to add that, all right?”
Defense counsel responded:
“Yes, Your Honor.”
At the conclusion of the trial, the trial judge pointed out to the defendants’ counsel that the plaintiffs had not introduced the type of evidence which had precipitated the belated request to amend the answer. The defendants’ attorney did not disagree with the trial judge in this regard.
In light of the facts set forth above, the trial judge obviously did not abuse her discretion in refusing to allow the late amendment to the answer.

JUDGMENT OF THE COURT OF SPECIAL APPEALS REVERSED, AND CASE REMANDED TO THE COURT OF SPECIAL APPEALS WITH DIRECTIONS TO AFFIRM THE JUDGMENT OF THE CIRCUIT COURT FOR BALTIMORE CITY WITH REGARD TO COUNTS I, II, AND IV, AND TO REVERSE THE JUDGMENT OF THE CIRCUIT COURT WITH REGARD TO COUNT III, AND TO REMAND THE CASE TO THE CIRCUIT COURT FOR THE ENTRY OF JUDGMENT ON COUNT III AS PROVIDED FOR IN THIS OPINION COSTS IN THIS COURT AND IN THE COURT OF SPECIAL APPEALS TO BE PAID BY THE DEFENDANTS-RESPONDENTS.

RODOWSKY, CHASANOW and CATHELL, JJ., dissent.

. Although the defendants’ manager and assistant manager contradicted the above-summarized testimony about reports of the incidents being given to them, the jury obviously did not credit their testimony in this regard.


. At trial a manager employed by the defendants testified that a procedure for the notification of tenants that they were in breach of their lease was in place and that the use of pre-printed forms enabled such notification to be carried out in less than ten minutes.


. The defendants also assert that it is not certain “that the landlord would have been successful with an eviction procedure before February of 1994, when the attack occurred.” (Defendants’ brief in this Court at 30-31). If the landlord had promptly instituted an eviction proceeding, however, the landlord would have done what it could and thus would have fulfilled its duty even if the legal proceeding did not result in the tenant's eviction before February 9, 1997. Furthermore, the testimony indicated that the defendants received reports of the incidents involving Rampage for a considerable period of time before the attack. One witness stated that he reported incidents to the managers for a two month period.
Pursuant to Maryland Code (1974, 1996 Repl.Vol., 1997 Supp.), § 8-402.1 of the Real Property Article and Code of Baltimore City Public Local Laws, Art. 4 §§ 9-3, 9-12, 9-14, and 9-19 (1980, 1997 Cum. Supp.), possession of the leased premises may be restored to the landlord in less than forty-five days after notice is given to a tenant that she is in breach of her lease.
Baltimore City Public Local Law § 9-12 permits a landlord to terminate a tenancy if he complies with the requirements of Baltimore City Public Local Law § 9-14. Section 9-14(1) or (2) requires a landlord to give a tenant thirty days notice prior to termination of the lease if the tenant "is violating an obligation of his tenancy” or "the tenant is committing or permitting a nuisance on the premises....” Once a landlord has complied with these notice requirements he is entitled to the “benefit of the law providing for the speedy recovery of the possession of lands or tenements held over by tenants.” § 9-19. The aforementioned speedy recovery procedures are codified in § 9-3 and provide that, subject to notice requirements, five days after the filing of a complaint in District Court a hearing on the merits will be held. If the judge determines that the property should be restored to the landlord then the tenant must "yield and render up possession of ... the premises” within two days of the judgment. § 9-5.
See the recent opinion of Judge Wilner for the Court in Brown v. Housing Opportunities Commission, 350 Md. 570, 714 A.2d 197 (1998), for an extensive discussion of the procedures for ordering the eviction of a tenant for breach of the lease.


. A number of states or municipalities, recognizing the unique danger pit bull dogs pose to their citizens, have enacted legislation that classify pit bull dogs as vicious, thus enabling them to control or ban this breed’s presence in their communities. See, e.g., City of Maumelle, *562Arkansas Ordinance No. 36, § 7 (1988); Rev. Mun.Code of Denver, Colorado § 8-55 (1989); Dade County, Fla. Ordinance No. 089-22 (1989); City of North Miami, Fla. Ordinance No. 422.5; Municipal Code of the City of Des Moines, Iowa, ch. 7, subch. 2, §§ 7-13 (1987); Overland Park, Kansas Municipal Code Ch. 6.10 (1987); Village of Tijeras, New Mexico Ordinance No. 32, § VI, para. I (1984); Ohio Rev.Code Ann. § 955.11(A)(4)(iii) (1980); Township of Chester, Pa., Ordinance No. 1-1986 (1986); City of Richardson, Texas Ordinance §§ 3-1, 3-15, 3-17; North Salt Lake City, Utah Animal Control Ordinance § 13-20-16 (1987); Yakima City, Washington Ordinance 3034 (1987), codified in Yakima City Code 6.18.010 et seq.; Municipal Code of the City of South Milwaukee, Wisconsin § 23.20.
Moreover, courts have upheld these enactments, noting that the inherent viciousness of pit bulls provide a rational basis for such legislation. See American Dog Owners Association, Inc. v. Dade County, 728 F.Supp. 1533, 1538 (S.D.Fla.1989); Starkey v. Township of Chester, 628 F.Supp. 196, 197 (E.D.Pa.1986); Holt v. City of Maumelle, 307 Ark. 115, 119, 817 S.W.2d 208, 210-211 (1991); Colorado Dog Fanciers, Inc. v. City and County of Denver, 820 P.2d 644, 652 (Colo.1991); State v. Peters, 534 So.2d 760, 764 (Fla.App.1988); review denied, 542 So.2d 1334 (Fla.1989); American Dog Owners Assoc., Inc. v. City of Des Moines, 469 N.W.2d 416 (Iowa 1991); Hearn v. City of Overland Park, 244 Kan. 638, 648-650, 772 P.2d 758, 766-768, cert. denied, 493 U.S. 976, 110 S.Ct. 500, 107 L.Ed.2d 503 (1989); Garcia v. Village of Tijeras, 108 N.M. 116, 119-121, 767 P.2d 355, 358-360 (N.M.Ct.App.), cert. denied, 107 N.M. 785, 765 P.2d 758 (1988) ("evidence establishing that the American Pit Bull Terrier breed possesses inherent characteristics of aggression, strength, viciousness and unpredictability not found in any other breeds of dog ... more dog-bite incidents are caused by American Pit Bull Terriers than by other breeds ... [ejxtraordinaiy measures are required for confining American Pit Bull Terriers, such as a six-foot chainlink fence with an overhanging ledge to keep the dogs from jumping out,” and that the Albuquerque Humane Society reported that no other breed of dog has "ever caused the kinds of injuries or exhibited the aggressive behavior shown by American Pit Bull Terriers ... [and the humane society does not] adopt out pit bull dogs because of their potential for attacks on other animals and people”); State v. Anderson, 57 Ohio St.3d 168, 169, 174, 566 N.E.2d 1224, 1225, 1229, cert. denied, 501 U.S. 1257, 111 S.Ct. 2904, 115 L.Ed.2d 1067 (1991) (harboring a "dog commonly known as a pit bull dog” is prima facie evidence of ownership of a vicious dog); City of Richardson v. Responsible Dog Owners of Texas, 794 S.W.2d 17 (Tex.1990); Greenwood v. North Salt Lake City, 817 P.2d 816, 821 (Utah 1991) (pit bull dogs "are known for a unique combination of strength, agility, tolerance for pain, ... aggressiveness ... were historically bred for fighting and killing, ... have experienced a proportionately higher number of bites and attacks ... [and] that Animal Control treats pit bull dogs differently than other breeds”); American Dog Owners Assoc. v. City of Yakima, 113 Wash.2d 213, 217, 777 P.2d 1046, 1048 (1989); Dog Federation of Wisconsin, Inc. v. City of South Milwaukee, 178 Wis.2d 353, 367, 504 N.W.2d 375, 381 (Wis.Ct.App.), review denied, 508 N.W.2d 423 (Wis.1993).


. In response to an alarming number of attacks by pit bull dogs on the citizenry of Maryland, several local jurisdictions are considering enacting legislation concerning the breed. See The Montgomery County Journal, A1, July 1, 1998; The Washington Times, C3, July 1, 1998; The Sun, Baltimore, 1B, July 16, 1998; The Capital, Annapolis, A1, September 11, 1998; The Sun, Baltimore, 1B, September 11, 1998.


. Both sides and the trial court were of the view that damages for Matthews's emotional distress after Tevin's death were encompassed by the wrongful death count, which was count I.